Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-20-22 has been entered. 

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent Claims 1 & 12 are vague and indefinite because it is not what is means by “the capacitor acts as semi-block at 2.4 GHz” and “the capacitor acts as semi-short at 5GHz”.  Please clarify what does the capacitor do to act as semi-block and as semi-short.  Please clarify what acts that are considered as semi-block and as semi-short.  
-Dependent Claims 2-11 & 13-20 are rejected in virtue of their dependencies on the independent claims 1 & 12, respectively.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amini (US 9,351,338 B2) in view of Rajagopalan (US 2019/0097314 A1), and Noguchi (JP 2014/075725 A), and further in view of  Liang (US 2005/0280579 A1).

Regarding claim 1.  Amini (US 9,351,338 B2) discloses a method for operating a radio system {Amini: Access Point 100-Fig.1} comprising: 
configuring a first antenna of a plurality of antennas {Amini: antennas-Fig.1} in a wireless device to operate in a configured mode of a plurality of modes {Amini: Each of the communication modules 115a-c may contain two or more antennas. Filtering performed at the processor and/or at the communication modules may facilitate reception and/or transmission on each antenna of the communication modules, col.3, lines 28-32}, wherein the plurality of modes include a first mode of operating as a quarter wave for operation in a 2.4 GHz band, a second mode of operating as a half wave for operation in a 5 GHz band, and a third mode of operating simultaneous as a half wave and a quarter wave for operation in both the 2.4 GHz band and the 5 GHz band {Amini: A processor 105 may be in communication with the radios 115a-c; processor 105-Fig.1 may also be in communication with several communication modules 115a-c for 2.4 GHz 115a and 5 GHz 115c communication (e.g. third mode of both 2.4 GHz and 5 GHz as claimed); some modules 115b may be switchable between 2.4 GHz and 5 GHz (e.g. first mode of 2.4 GHz or second mode  of 5GHz as claimed), col.3, lines 16-29}; and 
operating a first radio of a plurality of radios {Amini: radios 115-Fig.1} connected to the first antenna in the configured mode of the first antenna.
Amini does not explicitly disclose (1) wherein the plurality of antenna operate as slot antennas, (2) radio waves in WLAN bands (2.4GHz band, 5GHz band) as a quarter wave and a half wave; and (3) tuning a first antenna utilizing a capacitor, wherein the capacitor acts as a semi-blocks at 2.4 GHz and as a semi-short at 5 GHz. 
However, in the same field of endeavor, Rajagopalan (US 2019/0097314 A1) discloses that a device 10 is able to cover multiple frequency bands and slot antenna 40 may be configured to cover multiple frequency bands {Rajagopalan: ¶0062}, a given slot antenna 40 (e.g., a given one of slot antennas 40-1, 40-2, 40-3, and 40-4 of FIG. 5) may be configured to cover three different frequency bands such as a satellite navigation band and 2.4 GHz and 5 GHz wireless local area network bands using a single rectangular slot 104 {Rajagopalan: ¶0063}, see also ¶0059 wherein the slot “antennas 40-1, 40-2, 40-3 and/or 40-4  may be used to cover the same frequency band or may be used to cover two or more different frequency bands. In scenarios where antennas 40 cover the same band, two or more antennas 40 may be operated using a MIMO scheme to optimize data throughput if desired”{Rajagopalan: ¶0059}, corresponding to (1).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Rajagopalan’s teaching to Amini’s system with the motivation being to “optimize data throughput” {Rajagopalan: ¶0059} and to “eliminate the need for separate antennas for covering multiple frequency bands”{Rajagopalan: ¶0062}.
Also, in the same field of endeavor, Noguchi (JP 2014/075725 A) discloses an antenna system 700-Fig.9 used in a wireless LAN, the antenna system  is a dual band antenna system that resonates with respect to two typed of radio waves having frequencies of 2.4 GHz and 5 GHz, wherein a quarter wavelength of a radio wave having a frequency of 2.4 GHz and a half wavelength of a radio having a frequency of 5 GHz {Noguchi: highlight in gray section on page 8 showing “a quarter wavelength of a radio wave having a frequency of 2.4GHz and a half wavelength of a radio wave having a frequency of 5GHz”}, corresponding to (1).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Noguchi’s teaching to Amini’s system with the motivation being to provide “antenna system having a diversity function capable of achieving higher directivity {Noguchi: Abstract, page 3, lines 6-7 & page 5, lines 1-12}. 
And, in the same field of endeavor, Liang (US 2005/0280579 A1) discloses (3) tuning a first antenna utilizing a capacitor, wherein the capacitor acts as a semi-blocks at 2.4 GHz and as a semi-short at 5 GHz {Liang: ¶0014-¶0017 & ¶0021-¶0022 and Figs.1-3 & 5}. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Liang’s teaching to Amini’s system with the motivation being to “improve the radiation efficiency and antenna gain”{Liang: ¶0021} to dual-frequency antenna.  In other words, since no acts were defined as semi-blocks and semi-short in the capacitor except that the capacitor being tuned at 5GHz and 2.4GHz, thus it is assumed that the capacitor would be considered that when the capacitor is tuned at 5GHz, it is acted as semi-short. and when the capacitor is tuned at 2.4 GHz, it is acted as semi-blocks. Hence, Liang’s antenna was tuned to dual-frequency 2.1-2.7 GHz and 5.1-5.875 GHz, therefore, Liang’s antenna acts as semi-blocks when its capacitor was adjusted/tuned to 2.4 GHz (e.g. 2.1 GHz-2.7GHz) and the Liang’s antenna acts as semi-short when its capacitor was adjusted/tuned to 5GHz (e.g. 5.1GHz-5.875 GHz), emphasis added {Liang: ¶0014-¶0015, ¶0020 & ¶0022}.

Regarding Claim 10. The method of claim 1, wherein the wireless device is a wireless access point {Amini: Access Point 100-Fig.1}.

Claims 1-6, 8-9, 12-16 & 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9,331,835 B1) in view of Rajagopalan (US 2019/0097314 A1) and Noguchi (JP 2014/075725 A), and further in view of  Liang (US 2005/0280579 A1).

Regarding Claim 1. Lee (US 9,331,835 B1) discloses A method for operating a radio system {Lee: RF Front-End Circuitry 100-Fig.1} comprising: 
configuring a first antenna of a plurality of antennas {Lee: Dual Band antenna 101 in Fig.1} in a wireless device to operate in a configured mode of a plurality of modes {Lee: a plurality modes comprise of 2.4GHz mode, 5GHz mode, or both, Fig.1 & col.3, lines 34-39, emphasis added}, wherein the plurality of modes include a first mode of operating as a quarter wave for operation in a 2.4 GHz band, a second mode of operating as a half wave for operation in a 5 GHz band, and a third mode of operating simultaneous as a half wave and a quarter wave for operation in both the 2.4 GHz band and the 5 GHz band {Lee: The RF front-end circuitry 100 includes a dual-band WLAN RF transceiver 120 for communications on the two Wi-Fi® bands, 2.4 GHz and 5 GHz. The dual-band WLAN RF transceiver 120 allows an electronic device to exchange data or connection to the Internet wireless using radio waves in the WLAN bands (2.4 GHz band, 5 GHz band) via the first dual-band WLAN antenna 101}; and 
operating a first radio {Lee: 5GHz WLAN channel 121-Fig.1} of a plurality of radios {Lee: 5GHz WLAN channel 121-Fig.1, 2.4GHz WLAN channel 123-Fig.1, 5GHz WLAN channel 125-Fig.1, and 2.4GHz WLAN channel 127-Fig.1} connected to the first antenna in the configured mode {Lee: 2.4GHz, 5GHz, or both, col.3, lines 34-39} of the first antenna {Lee: a plurality modes comprise of 2.4GHz mode, 5GHz mode, or both, Fig.1 & col.3, lines 34-39, emphasis added}.
Lee does not explicitly disclose (1) wherein the plurality of antenna operate as slot antennas, and (2) radio waves in WLAN bands (2.4GHz band, 5GHz band) as a quarter wave and a half wave; and (3) tuning a first antenna utilizing a capacitor, wherein the capacitor acts as a semi-blocks at 2.4 GHz and as a semi-short at 5 GHz. 
However, in the same field of endeavor, Rajagopalan (US 2019/0097314 A1) discloses that a device 10 is able to cover multiple frequency bands and slot antenna 40 may be configured to cover multiple frequency bands {Rajagopalan: ¶0062}, a given slot antenna 40 (e.g., a given one of slot antennas 40-1, 40-2, 40-3, and 40-4 of FIG. 5) may be configured to cover three different frequency bands such as a satellite navigation band and 2.4 GHz and 5 GHz wireless local area network bands using a single rectangular slot 104 {Rajagopalan: ¶0063}, see also ¶0059 wherein the slot “antennas 40-1, 40-2, 40-3 and/or 40-4  may be used to cover the same frequency band or may be used to cover two or more different frequency bands. In scenarios where antennas 40 cover the same band, two or more antennas 40 may be operated using a MIMO scheme to optimize data throughput if desired”{Rajagopalan: ¶0059}, corresponding to (1).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Rajagopalan’s teaching to Lee’s system with the motivation being to “optimize data throughput” {Rajagopalan: ¶0059} and to “eliminate the need for separate antennas for covering multiple frequency bands”{Rajagopalan: ¶0062}.
	Also, in the same field of endeavor, Noguchi (JP 2014/075725 A) discloses an antenna system 700-Fig.9 used in a wireless LAN, the antenna system  is a dual band antenna system that resonates with respect to two typed of radio waves having frequencies of 2.4 GHz and 5 GHz, wherein a quarter wavelength of a radio wave having a frequency of 2.4 GHz and a half wavelength of a radio having a frequency of 5 GHz {Noguchi: highlight in gray section on page 8 showing “a quarter wavelength of a radio wave having a frequency of 2.4GHz and a half wavelength of a radio wave having a frequency of 5GHz”}, corresponding to (2).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Noguchi’s teaching to Lee’s system with the motivation being to provide “antenna system having a diversity function capable of achieving higher directivity {Noguchi: Abstract, page 3, lines 6-7 & page 5, lines 1-12}. 
And, in the same field of endeavor, Liang (US 2005/0280579 A1) discloses (3) tuning a first antenna utilizing a capacitor, wherein the capacitor acts as a semi-blocks at 2.4 GHz and as a semi-short at 5 GHz {Liang: ¶0014-¶0017 & ¶0021-¶0022 and Figs.1-3 & 5}. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Liang’s teaching to Amini’s system with the motivation being to “improve the radiation efficiency and antenna gain”{Liang: ¶0021} to dual-frequency antenna.  In other words, since no acts were defined as semi-block and semi-short in the capacitor except that the capacitor being tuned at 5GHz and 2.4GHz, thus it is assumed that the capacitor would be considered that when the capacitor is tuned at 5GHz, it is acted as semi-short. and when the capacitor is tuned at 2.4 GHz, it is acted as semi-blocks. Hence, Liang’s antenna was tuned to dual-frequency 2.1-2.7 GHz and 5.1-5.875 GHz, therefore, Liang’s antenna acts as semi-block when its capacitor was adjusted/tuned to 2.4 GHz (e.g. 2.1 GHz-2.7GHz) and the Liang’s antenna acts as semi-short when its capacitor was adjusted/tuned to 5GHz (e.g. 5.1GHz-5.875 GHz), emphasis added {Liang: ¶0014-¶0015, ¶0020 & ¶0022}.

Regarding Claim 2. With the same reasons as set forth in the method of claim 1, further comprising reconfiguring the first antenna from the configured mode to a different mode of the plurality of modes {Lee: The RF front-end circuitry 100 includes a dual-band WLAN RF transceiver 120 for communications on the two Wi-Fi® bands, 2.4 GHz and 5 GHz. The dual-band WLAN RF transceiver 120 allows an electronic device to exchange data or connection to the Internet wireless using radio waves in the WLAN bands (2.4 GHz band, 5 GHz band) via the first dual-band WLAN antenna 101, the second dual-band WLAN antenna 103, or both, by switching from/to one mode (e.g. 2.4GHz) to another mode (e.g. 5GHz), the antenna 101-Fig.1 being reconfigured from/to one mode (e.g. 2.4GHz) to another mode (e.g. 5GHz), emphasis added}.

Regarding Claim 3. With the same reasons as set forth in the method of claim 1, further comprising configuring a second antenna {Lee: col.1, lines 64-66 wherein RF front end circuitry includes multiple antennas} of the plurality of antennas to operate in a second configured mode of the plurality of modes {Lee: a second antenna 103-Fig.1 being configured to one of the modes, e.g. 2.4GHz or 5GHz}; and operating a second radio {Lee: WLAN 2.4GHz/5GHz Diplexer 104-Fig.1} of the plurality of radios connected to the second antenna {Lee: dual band WLAN Antenna 103-Fig.1} in the second configured mode {e.g. 2.4GHz or 5GHz, Fig.1} of the second antenna {Lee: dual band WLAN Antenna 103-Fig.1}.

Regarding Claim 4. With the same reasons as set forth in the method of claim 3, wherein the second configured mode is different from the configured mode {Lee: 5GHz is the second mode, which is different from the configured mode, e.g. 2.4GHz, dual band transceiver 120-Fig.1 is capable to transmit in 2.4GHz and 5GHz band/modes, emphasis added}.

Regarding Claim 5. With the same reasons as set forth in the method of claim 1, wherein the configuring is performed electronically via settings {Lee: transceiver is configured to transmit radio waves in 2.4GHz, 5GHz, or both, col.3, lines 34-39} in a terminating network {Lee: RF Front End Circuitry 900-Fig.10 communicating with item providing system 1020-Fig.10 or user device 1034-Fig.10, col.14, lines 28-43} and a matching network {Lee: e.g., wherein the item providing system 1020-Fig.10 in a terminating network 1006-Fig.10, or wherein the user device 1034-Fig.10 in a wireless ad-hoc (peer-to-peer) network, col.14, line 28-col.15, line 7}{Lee: the dual band WLAN transceiver 120-Fig.1 allows an electronic device to exchange data or connection to the Internet Wireless using radio waves in the WLAN bands (2.4GHz, 5GHz) via the first dual band antenna 101-Fig.1 or the second dual band antenna 103-Fig.1, or both, col.3, lines 34-51; in other words, the transceiver configured by selecting “5GHz WLAN channel 121 which coupled to port 131 of a WLAN 2.4/5GHz diplexer 102” to transmit 5GHz radio waves”, and selecting “a 2.4GHz WLAN channel 123 coupled to a second port 132 of the diplexer 102” to transmit 2.4GHz radio waves to Internet Wireless, emphasis added}

Regarding Claim 6. With the same reasons as set forth in the method of claim 1, wherein the configuring is performed by tuning one or more of the capacitor, and an inductor connected to the first antenna {Liang: ¶0022 wherein antenna arrays can be used in two frequency ranges. Further, the application of the present invention is not limited to the two frequency ranges of 5.1 GHz~5.875 GHz (e.g. 5GHz as claimed) and 2.1 GHz~2.7 GHz (e.g. 2.4GHz as claimed), but covers different frequency ranges by adjusting the length of the antenna and the values of the inductor and capacitor; see also ¶0014-¶0017 & ¶0021 and Figs.1-3 & 5 wherein an antenna comprises capacitors 172 and inductor 171}.

Regarding Claim 8. With the same reasons as set forth in the method of claim 1, wherein the configuring is performed by tuning components connected to the first antenna and based on a fact the 2.4 GHz band and the 5 GHz band are approximately 2X in frequency  {Lee: the dual band WLAN transceiver 120-Fig.1 allows an electronic device to exchange data or connection to the Internet Wireless using radio waves in the WLAN bands (2.4GHz, 5GHz) via the first dual band antenna 101-Fig.1 or the second dual band antenna 103-Fig.1, or both, col.3, lines 34-51; in other words, the transceiver configured its components (e.g., WLAN channels 121 & 123, diplexer 101 in Fig.1) by selecting “5GHz WLAN channel 121 which coupled to port 131 of a WLAN 2.4/5GHz diplexer 102” to transmit 5GHz radio waves”, and selecting “a 2.4GHz WLAN channel 123 coupled to a second port 132 of the diplexer 102” to transmit 2.4GHz radio waves to Internet Wireless, wherein the 5GHz channel having “approximately 2x frequency” of the 2.4GHz channel, emphasis added}.

Regarding Claim 9. The method of claim 1, wherein the configuring is performed for any of i) diversity, ii) Multiple-Input and Multiple-Output (MIMO) dimension, and iii) antenna pattern {Lee: RF front-end circuitry 100-Fig.1 coupled to four antennas 101-107 in Fig.1 for WLAN, WAN and GPS communication, e.g. the antennas 101 & 103 being configured to 2.4GHz or/and 5GHz (diversity as claimed); see also col.4, lines 25-26 wherein “The RF front-end circuitry 100 supports Wi-Fi® 2×2 MIMO and simultaneous GPS and WAN diversity/2×2 downlink MIMO”(as MIMO dimension as claimed)}.

Regarding Claim 12. 
-Claim 12 is rejected with the same reasons as set forth in claim 1.
A radio system comprising: 
a plurality of antennas in a wireless device each configured to operate in a mode of a plurality of modes, wherein the plurality of antennas operate as slot antennas, and wherein the plurality of modes include a first mode of operating as a quarter wave for operation in a 2.4 GHz band, a second mode of operating as a half wave for operation in a 5 GHz band, and a third mode of operating simultaneous as a half wave and a quarter wave for operation in both the 2.4 GHz band and the 5 GHz band; and 
a plurality of radios configured to connect to the plurality of antennas, wherein a first antenna of the plurality of antennas is configured to operate in a configured mode of the plurality of modes, and wherein a first radio of the plurality of radios connected to the first antenna is configured to operate in the configured mode of the first antenna.

Regarding Claim 13. The radio system of claim 12, wherein the first antenna is reconfigured from the configured mode to a different mode of the plurality of modes via settings.
-Claim 13 is rejected with the same reasons as set forth in claims 1-2 & 12.  Note that the settings comprises the 2.4GHz mode, the 5GHz mode, or both, emphasis added.

Regarding Claim 14. The radio system of claim 12, wherein the second antenna is configured in a mode of the plurality of modes that is different from the configured mode.
-Claim 14 is rejected with the same reasons as set forth in claims 1, 3-4 & 12. Note that the settings comprises the 2.4GHz mode, the 5GHz mode, or both, emphasis added.

Regarding Claim 15. The radio system of claim 12, wherein the first antenna is configured electronically via settings in a terminating network and a matching network.
-Claim 15 is rejected with the same reasons as set forth in claims 1, 5 & 12.

Regarding Claim 16. The radio system of claim 12, wherein the first antenna is configured by tuning one or more of the capacitor and an inductor connected to the first antenna.
-Claim 16 is rejected with the same reasons as set forth in claims 1, 6 & 12-13.

Regarding Claim 18. The radio system of claim 12, wherein the first antenna is configured by tuning components connected to the first antenna and based on a fact the 2.4 GHz band and the 5 GHz band are approximately 2X in frequency.
-Claim 18 is rejected with the same reasons as set forth in claims 1, 8 & 12.

Regarding Claim 19. The radio system of claim 12, wherein the first antenna is configured for any of i) diversity, ii) Multiple-Input and Multiple-Output (MIMO) dimension, and iii) antenna pattern.
-Claim 19 is rejected with the same reasons as set forth in claims 1, 9 & 12-13.

Claim(s) 7, 11, 17 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9,331,835 B1) in view of Rajagopalan (US 2019/0097314 A1), Noguchi (JP 2014/075725 A), and Liang (US 2005/0280579 A1), as applied to claim 1 as above, and further in view of Amini (US 9,351,338 B2).

Regarding Claim 7. With the same reasons as set forth in the method of claim 1, Lee does not explicitly disclose wherein the configuring is performed by setting a plurality of switches.
However, in the same field of endeavor, Amini (US 9,351,338 B2) discloses wherein the configuring is performed by setting a plurality of switches {Amini: RF switches 925a-925l in Fig.9 connecting to plurality of radios}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Amini’s teaching to Lee’s system with the motivation being to “provide for time division multiplexing of the antenna usage between the subchannels”{Amini: col.4, lines 55-57}.

Regarding Claim 11. With the same reasons as set forth in the same reasons as set forth in the method of claim 1, Lee does not explicitly disclose wherein the plurality of antennas are connected to the plurality of radios via a plurality of switches.
	However, in the same field of endeavor, Amini (US 9,351,338 B2) discloses wherein the plurality of antennas {Amini: antennas Fig.1} are connected to the plurality of radios {Amini: WLAN1 for 2.4GHz/5GHz 910a-Fig.9, WLAN1 910b-Fig.9 for 2GHz and WLAN1 910c-Fig.9 for 5GHz, col.4, lines 45-49, 61-66} via a plurality of switches {Amini: RF switches 925a-925l in Fig.9 connecting to plurality of radios}. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Amini’s teaching to Lee’s system with the motivation being to “provide for time division multiplexing of the antenna usage between the subchannels”{Amini: col.4, lines 55-57}.


Regarding Claim 17. The radio system of claim 12, wherein the first antenna is configured by setting a plurality of switches.
-Claim 17 is rejected with the same reasons as set forth in claims 1, 7 & 12.

Regarding Claim 20. The radio system of claim 12, wherein the plurality of antennas are connected to the plurality of radios via a plurality of switches.
-Claim 20 is rejected with the same reasons as set forth in claims 1, 11 & 12.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9,331,835 B1) in view of Rajagopalan (US 2019/0097314 A1), Noguchi (JP 2014/075725 A), and Liang (US 2005/0280579 A1), as applied to claim 1 as above, and further in view of Yiu (US 2020/0045731 A1).

Regarding Claim 10. With the same reasons as set forth in the method of claim 1, Lee does not explicitly disclose wherein the wireless device is a wireless access point. 
	However, in the same field of endeavor, Yiu (US 2020/0045731 A1) wherein the wireless device is a wireless access point {Yiu: STA 100-Fig.1 is a wireless access point, ¶0023 & ¶0028}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Yiu’s teaching to Lee’s system with the motivation being to “support vastly different and sometime conflicting performance dimensions and services, and to provide for flexible resource allocations with respect to the waveform used to transmit data, waveform numerology, transmission bandwidth, and transmission duration”{Yiu: ¶0014}
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A/.  Applicant’s arguments, see Remarks (AF), filed 7-12-22, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C 103 over Amini in view of Rajagopalan and Noguchi and/or further in view of Yiu have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liang (US 2005/0280579 A1).

B/. Applicant argued that “the antenna system 30 operates as a loop/slot antenna with the current flow.  In this configuration, the capacitor C in TN is acting as semi-block at 2.4GHz but as semi-short at 5GHz. Increasing C adds up to parasitic capacitance and tunes the loop/slot resonance lower in the 5GHz band”.
-In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the italic limitations of “the antenna system 30 operates as a loop/slot antenna with the current flow.  In this configuration, the capacitor C in TN is acting as semi-block at 2.4GHz and as semi-short at 5GHz. Increasing C adds up to parasitic capacitance and tunes the loop/slot resonance lower in the 5GHz band”).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Please see newly 112 rejection, and 103 rejection of Amini, Noguchi, Lee, Rajagopalan and/or Yiu, and further in view of Liang as set forth as above regarding “tuning a first antenna utilizing a capacitor, wherein the capacitor acts as a semi-block at 2.4GHz and as a semi-short at 5GHz”.
  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ni (US 2010/0053007 A1) discloses that an Inverted-F antenna (IFA) includes a tunable parallel LC resonator physically inserted between two antenna bodies of the IFA structure. The LC resonator is comprised of a tunable capacitor C1 connected in parallel with a combination of a DC blocking capacitor C2 and an inductor L1 connected in series to each other. A DC bias voltage is applied to the tunable capacitor C1 through a DC bias resistor R1, in order to adjust the capacitance of the tunable capacitor C1. The IFA exhibits dual band characteristics, and its resonant frequencies and bandwidths may be turned by adjusting the capacitance of the tunable capacitor C1. The tunable capacitor C1 may be a BST capacitor {Figs.3-4}.

Samardzija (US 2019/0363440, copending) discloses a radio system supporting 2.4 GHz operation, 5 GHz operation, and dual simultaneous 2.4 GHz/5 GHz operation includes one or more radios; and a plurality of antenna systems connected to the one or more radios via a plurality of switches, wherein each of the plurality of antenna systems includes an antenna element including a first end and a second end; a terminating network connecting the first end to ground; and a matching network connecting the second end to an antenna port which is communicatively coupled to one or more radios, wherein the antenna element operates as one of a quarter wave, a half wave, based on first settings in the terminating network and the matching network, and wherein the one or more radios are selectively connected to the plurality of antenna systems based on second settings of the plurality of switches {Claims 1-20}.

Wu (US 20210036431 A1) discloses an antenna and a mobile terminal. The antenna includes a plurality of antenna units arranged in an array, and each antenna unit includes a first radiating element and a second radiating element, where the first radiating element includes a first slot disposed on a metal layer, the second radiating element includes at least one radiating stub, and the first radiating element is coupled to the at least one radiating stub. In any two adjacent antenna units, a feeder of one antenna unit is connected to a first radiating element of the antenna unit, and a feeder of the other antenna unit is connected to a second radiating element of the antenna unit. In the technical solution, feeders of adjacent antenna units are directly connected to different first radiating elements and second radiating elements {Fig.17}.

Alexopoulos (US 20110228713 A1) discloses a  dual band high isolation antenna structure includes a diplexer unit, a 4-port decoupling module, a first frequency band antenna assembly, and a second frequency band antenna assembly. The diplexer unit is operable to frequency domain multiplex between a first frequency band and a second frequency band. The 4-port decoupling module is operably coupled to the diplexer unit and is operable to isolate a first pair of ports from a second pair of ports. The first frequency band antenna assembly is operably coupled to the diplexer unit and is operable to transceive wireless signals in the first frequency band. The second frequency band antenna assembly is operably coupled to a port in each of the first and second pairs of ports and is operable to transceive wireless signals in the second frequency band {Figs.4, 11}.

Fabrega-Sanchez (US 20050007291 A1) discloses a  sub-band antenna matching method and an antenna matching system for selectively matching a communication bandwidth segment impedance have been provided. The method comprises: accepting a frequency-dependent impedance from an antenna; and, selectively supplying a conjugate impedance match for the antenna at a sub-band of a first communication band. In some aspects, the method selectively supplies a conjugate impedance match for the antenna at a sub-band of a second communication band. More specifically, the method comprises: tuning a first tuning circuit to a first frequency; simultaneously tuning a second tuning circuit to a second frequency to match the antenna at a low end of the first communication band. Likewise, the first tuning circuit is tuned to a third frequency and the second tuning circuit is tuned to a fourth frequency to match the antenna at a high end of the first communication band in response to the third and fourth frequencies {Figs.3, 7-9, 11}.

Hall (WO 2013014458 A1) discloses that the multi-output antenna has one or more radiating elements (12,14), and at least two matching circuits (42,44,50,52) coupled to the or each radiating element. Each matching circuit is associated with a separate port (38,40,46,48) arranged to drive a separate resonant frequency so that the or each radiating element is operable to provide multiple outputs simultaneously. Each radiating element is coupled to at least two matching circuits via a splitter circuit (30,32){Fig.33}.

	Huang (CN 109361059 A) discloses a double-mode antenna array, comprising a double-mode antenna, a switch, a transmission wire, an antenna unit and an open line. the switch has the first end, second end and third end, first end of switch connecting double-mode antenna switch is controlled by the control signal to select the operating state the first end connected to the third end or the second end. dual mode antenna in the first frequency band and the impedance of the second frequency band for the transmission line impedance of one half to one times. antenna unit through a transmission line connecting the switch of the second end. the third end open circuit of low frequency band reject filter unit connected to the switch, for flowing from the third end of the first radio frequency signal of the , and to enable the second radio frequency signal flowing by the third end. open circuit of the high-frequency circuit open-circuit adjusting unit connecting to the low frequency band-reject filtering unit and the ground and used for second radio-frequency signal from the low frequency band reject filter unit into the ground. The invention utilizes simple feed into the design, at the same time to realize the field control and reduce the manufacture cost {Fig.2}.













Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                         /PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464